DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, 10, 12-13 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Salman et al. (US 2014/0296866).
Regarding claim 1, Salman discloses a multi-camera, multi-spectral endoscope comprising: a single-use cannula (106; Fig. 1A; capable of being disposed) configured for insertion in a patient; a first camera (116, par. [0611]; Fig. 2A) and a first light source (240a/240b/240c; par. [0614]; Fig. 2A) and a second camera (116b; par. [0611]; Fig. 2A) and a second light source (250a/250b; par. [0614]; Fig. 2A), all housed at a distal 
Regarding claim 3, Salman discloses the endoscope of claim 1, in which the first camera has lower spatial resolution but higher sensitivity than the second camera (par. [0611]; capable of such resolution).
Regarding claim 4, Salman discloses the endoscope of claim 1, in which the first light source (240a/240b/240c; par. [0614]; Fig. 2A) emits light (par. [0614] – ultraviolet LED) for fluorescent imaging and the second light source (250a/250b; par. [0614]; Fig. 2A) emits white light (par. [0614] – white LED), and the first camera (116) and the first color filter (optical filter) are configures to (capable of) image primarily fluorescence from a target in a patient and the second camera (116b) and second color filter (optical filter) are configured to (capable of) image primarily reflected white light from the target.
Regarding claim 5, Salman discloses the endoscope of claim 1, in which the first light source (240a/240b/240c; par. [0614]; Fig. 2A) selectively emits light for fluorescent imaging or blue light (par. [0614] – ultraviolet LED) different from that for fluoroscopic imaging and the second light source (250a/250b; par. [0614]; Fig. 2A) emits white light (par. [0614] – white LED), and the first camera and the first color filter are configured to selectively image primarily fluorescence from a target in a patient or reflected blue light and the second camera and second color filter are configured to image primarily reflected white light from the target (par. [0614]).
Regarding claim 10, Salman discloses the endoscope of claim 1, in which the cannula includes two channels (640/644; par. [0484]-[0485]) each of which is configured to serve as a fluid channel for fluid flow in or out of a patient or a working channel for surgical tools, whereby one of the channels (644) can clear fluid or debris out of a 
Regarding claim 12, Salman discloses the endoscope of claim 1, further including a fluid hub (within 199; par. [0441]) at a proximal end of the cannula (proximal end of 106) secured thereto and a reusable portion (104) releasably secured to the fluid hub (via 114; Fig. 1A), said reusable portion (104) including a thumb lever (par. [0439]) operatively connected to the distal end of the cannula and configured to bend the distal end (110) of the cannula (106) relative to a remainder of the cannula by manual operation of the thumb lever (par. [0439]).
Regarding claim 13, Salman discloses the endoscope of claim 1, further including a fluid hub (within 199; par. [0441]) at a proximal end of the cannula (proximal end of 106) and a reusable portion (104) releasably secured to the fluid hub (via 114; Fig. 1A) by a relative linear motion followed by a quarter turn relative rotational motion (114 is capable of such motion to connect to 199).
Regarding claim 19, Salman discloses an endoscopic method comprising: providing a single-use cannula (102/106; Fig. 1A; capable of being disposed) configured for insertion in a patient; releasably attaching the cannula (102/106) to a reusable portion (199/101; Fig. 1A) that carries a display (120; Fig. 1A); concurrently capturing images of patient's organ with a first camera (116, par. [0611]; Fig. 2A) that is at a distal end of the cannula and captures images in a first range of wavelengths (par. [0614] – ultraviolet LED) and with a second camera (116b, par. [0611]; Fig. 2A) that also is at the distal end of the cannula but captures images in a different, second range of wavelengths (par. [0614] – white LED); processing the images into composite images .

Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tesar et al. (US 2015/0018622).
Regarding claim 15, Tesar discloses an endoscope comprising: a single-use cannula (17/200; Fig. 21B; capable of being disposed) configured for insertion in a patient; a first camera system (205; par. [0364]) at a distal end of the cannula; a reusable portion (9; Fig. 21B) that is proximal to and is releasably coupled with the cannula (17/200 via 19 and 3; Fig. 21B), a display (par. [0454]) carried by the reusable portion (9); a second camera system (18; par. [0451] and [0454]; Fig. 21C) carried by the display, said second camera system (18) having a field of view that includes said distal end of the camera (par. [0454] and [0457]); whereby said display is configured to show images captured with said second camera system and showing the distal end of the cannula end environs thereof as the cannula is being inserted in a patient and to show images captured with said first camera system after insertion of the cannula in the patient (par. [0454] and [0457]).
Regarding claim 16, Tesar discloses the endoscope of claim 15, in which said second camera system (18) comprises two cameras spaced from each other in a direction transverse to a longitudinal axis of the cannula and providing depth of field images of the distal end of the cannula and its environs (Fig. 21C).
Allowable Subject Matter
Claims 2, 6-9, 11, 14 17-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not disclose or otherwise render obvious an endoscope having a first camera and a first light source and a second camera and a second light source, all housed at a distal end of the cannula of the endoscope, wherein the first light source emits light for fluorescent imaging and the second light source emits white light, a reusable portion releasably secured to the cannula and carrying said display, wherein said display includes a third camera having a field of view that includes the distal end of the cannula, wherein said display is configured to selectively display images from the third camera system and said composite images, whereby a user can view images of the distal end of the cannula as it is being inserted in a patient and view the composite images after insertion; wherein said first and second cameras and said first and second light sources selectively operate in: a. a mode blue in which the first light source is turned ON but the second light source is turned OFF and the first camera captures a fluorescence image in which blue background is filtered out while the second camera captures a fluorescence image plus a predominantly blue background; and b. a mode white in which the second light source is ON but the first light source is OFF and the first camera captures a red or infrared image and the second camera captures primarily a standard white light image; and further including a fluid hub at a proximal end of the cannula, wherein said cannula is configured to rotate relative to a proximal portion of the fluid hub about a longitudinal cannula axis together with a distal portion of the fluid hub. Neither 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2010/0121142	OuYang et al. 	Minimally Invasive Imaging Device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/RYNAE E BOLER/Examiner, Art Unit 3795     

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795